Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Applicant’s arguments, see Remarks, filed 11/16/2022, with respect to the rejection(s) of under Michaud et al (US 20150175850 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al (JP 2005272525 A):

Claim(s) 25-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al (US 20150175850 A1) in view of Inoue et al (JP 2005272525 A).
Michaud discloses the process of preparation of a crosslinkable adhesive comprising a step of preparing a polyurethane prepolymer from the polyaddition reaction of a diisocyanate and a polyether diol with an NCO/OH molar ratio of 1.6 to 1.9 in the presence of a catalyst [abstract, Examples 1-7, Table 1] and then a step of mixing with a crosslinking catalyst [abstract, Examples 1A-7A, Table 3]. Each of the examples of polyurethane prepolymer formation uses 0.1 parts per 1000.1 parts (i.e. about 99.99 ppm) of Borchikat 315 [Table 1] that is a bismuth neodecanoate [0144] that reads on catalyst A. Each of the examples of adhesive formula includes DBU [Table 3] a tertiary amine catalyst of the formula: 
    PNG
    media_image1.png
    139
    196
    media_image1.png
    Greyscale
[0186]. 
The exemplified diisocyanates include IPDI and Scurunate T100 [Table 1] which reads on the claimed TDI [0081].
Michaud does not disclose the metal catalyst used in less than 20 ppm.
Inoue discloses a polyurethane resin composition wherein the urethanization catalyst provides quick curing and improved physical properties and does not require a tin compound [abstract] wherein the catalyst is a metal acetylacetonate [abstract, claim 1]. The catalyst may be used in 0.001 to 10 parts by weight per 100 parts by weight of polyol used [p2 penultimate ¶], i.e. as low as 10 ppm of catalyst by weight of polyol used. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the catalyst amount of 20ppm or less of the claims for the catalyst of Sanz because Inoue teaches that as low as 10ppm of a metal catalyst provides urethanes with quick curing and improved physical properties. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
	


Applicant’s arguments, see Remarks, filed 11/16/2022, with respect to the rejection(s) of under Sanz et al (FR 3045616 A1, hereinafter US 20190002621 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al (JP 2005272525 A):

Claim(s) 25-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al (FR 3045616 A1, hereinafter US 20190002621 A1 is cited as a US equivalent) in view of Inoue et al (JP 2005272525 A).
Sanz discloses the method of preparing an NCO terminated polyurethane and forming an adhesive formulation [abstract]. The NCO terminated polyurethane is prepared by mixing polyols and MDI diisocyanate in an NCO/OH ratio strictly greater than 1 [0014] in the presence of Borchi Kat VP 0244 (a catalyst based on zinc and bismuth carboxylates, used in an amount of 0.003 parts per 100 parts (i.e. 30 ppm) [0144, Table 2]. The NCO terminated polyurethane is then mixed other ingredients to form an adhesive [0145 et seq, 0078-0086] including a crosslinking catalyst that is preferably tertiary amine catalyst [0087-0092]. 
Sanz does not disclose the metal catalyst used in less than 20 ppm.
Inoue discloses a polyurethane resin composition wherein the urethanization catalyst provides quick curing and improved physical properties and does not require a tin compound [abstract] wherein the catalyst is a metal acetylacetonate [abstract, claim 1]. The catalyst may be used in 0.001 to 10 parts by weight per 100 parts by weight of polyol used [p2 penultimate ¶], i.e. as low as 10 ppm of catalyst by weight of polyol used. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the catalyst amount of 20ppm or less of the claims for the catalyst of Michaud because Inoue teaches that as low as 10ppm of a metal catalyst provides urethanes with quick curing and improved physical properties.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 31 requires less than 1 ppm of catalyst A in the reaction mixture, which is much lower than the 10 ppm of catalyst in the polyol used disclosed in Inoue et al (JP 2005272525 A). One would have no motivation to use a catalyst amount so much less than the disclosure of Inoue. Most other references require at least 30 ppm of urethanization catalyst. In fact, Schall et al (US 20120130002 A1) desires the absence of tin catalysts, and refers to less than 10 ppm of tin catalyst as “substantially free of organotin catalysts” [0022]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766